DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figures 1, 6, and 9 contain features and/or text which is not legible.
Figures 6-14 and 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wirthlin (US PGPub 2013/0253814).
Regarding claim 17, Wirthlin discloses a tow aid system used while operating a wrecker (18) adapted to tow a vehicle (20), the wrecker comprising an underlift arm (12 – BRI of underlift arm is any arm that lifts from under, which includes a hitch bar) extending rearward from the wrecker, wherein the underlift arm is adapted to lift at least a part of the vehicle for towing (¶¶58-59), the tow aid system comprising:
an underlift arm sensor (70,72) mounted about the underlift arm, the underlift arm sensor generating signals indicative of at least one of a load applied on the underlift arm and an extension distance of the underlift arm while holding the vehicle in a towing position (¶¶66-67,102 - inherently the extension distance is a known fixed length); and
a controller processing the signals from the underlift arm sensor to calculate load conditions and to determine whether the load conditions are within operating limits of the wrecker (¶125). 

Regarding claim 20, Wirthlin discloses the sensors comprise at least one of a pneumatic pressure sensor, a hydraulic pressure sensor, a strain gauge and an angular detection sensor (¶65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wirthlin.
Regarding claim 18, Wirthlin discloses the tow aid system further comprises a speed sensor to detect the speed of the vehicle and wherein the tow aid system (¶149).
Wirthlin does not explicitly disclose an audio signal component to provide an audio alarm when load conditions or speed are outside the operating limits.
However, Wirthlin teaches smartphone or tablet to provide an alarm when load conditions are outside the operating limits (¶¶94-95). It is old and well-known for smartphones and tablets to be provide with audio signal components. It is further old and well-known to alert an operator with an audio alarm on a smart phone or tablet. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Wirthlin, by including an audio signal component to provide an audio alarm when load conditions or speed are outside the operating limits, for the purpose of alerting an operator of possible problems (¶95).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wirthlin in view of Junichi (JPH05199620A).
Regarding claim 19, Wirthlin is silent regarding an interlock system limiting speed of the wrecker based on the calculated operating limits.
However, Junichi teaches an interlock system limiting speed of a wrecker based on a calculated operating limits (¶¶18-20).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Wirthlin, by including an interlock system limiting speed of a wrecker based on a calculated operating limits, based on the teaching of Junichi, for the purpose of regulating the speed of the wrecker according to the load (¶7).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a controller processing the signals from the axle load sensors and the underlift arm sensor to calculate load conditions and to determine whether the load conditions are within operating limits of the wrecker”.
Claim 10 recites “processing the sensor signals to calculate load conditions and to determine whether the load conditions are within operating limits of the wrecker under the load conditions”.
While it is known to calculate load conditions based on axel load sensors (See Martyn GB2340568A) and it is known to calculate load conditions based on underlift arm sensors (See Wirthlin), it is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious using both the axel load sensor and the underlift arm sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747